758 N.W.2d 532 (2008)
Timothy KING, Personal Representative of the Estate of Andrew Baker, Deceased, Plaintiff-Appellant,
v.
McPHERSON HOSPITAL, a/k/a Trinity Health-Michigan, Michael Briggs, D.O., Merle Hunter, M.D., and Emergency Physicians Medical Group, P.C., Defendants-Appellees.
Docket No. 137073. COA No. 284436.
Supreme Court of Michigan.
December 23, 2008.

Order
On order of the Court, the application for leave to appeal the July 10, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.